Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 21-31 are allowed. The following is an examiner’s statement of reasons for allowance: The claims filed 09/14/2021 overcome the outstanding 35 U.S.C. 112(a) rejection by removing the portions of independent claims 1 and 26 that failed to comply with the written description requirement. Regarding the most relevant prior art of record, US 2015/0367238 A1 to Perrin et al. neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claim:
Re claims 1 and 26, “transmit the updated game status of the gameplay session in a respective customized stream to at least a portion of the plurality of recipient devices including the client devices and at least one spectator device, wherein each customized stream includes additional context information specific to the gameplay session as provided by the Internet-connected server.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715